Citation Nr: 0423448	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  04-15 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hearing 
loss.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 RO decision, which determined that 
new and material evidence had not been received to reopen a 
claim of entitlement to service connection for hearing loss.  
Then in a statement of the case issued to the veteran in 
March 2004, the RO determined that new and material evidence 
had been received, reopened the claim, and denied the claim 
on the merits.  

The Board notes that, notwithstanding the RO's determination 
to reopen the hearing loss claim, the Board must make an 
independent assessment as to whether new and material 
evidence sufficient to reopen the veteran's claim has been 
received under 38 U.S.C.A. § 5108.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  The issue on appeal is phrased 
accordingly.

In August 2004 the veteran's representative, on behalf of the 
veteran, submitted a motion to advance the veteran's case on 
the docket.  For good cause shown, namely the veteran's 
advanced age, the motion for advancement on the docket was 
granted.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2003).


FINDING OF FACT

In an unappealed December 1986 rating decision, the RO denied 
the veteran's claim of entitlement to service connection for 
hearing loss; while the evidence received since this 
determination is not cumulative or redundant of evidence 
previously considered, it does not by itself or when 
considered with previous evidence relate to an unestablished 
fact necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  




CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for hearing 
loss; and the December 1986 RO decision is final.  38 U.S.C. 
§ 4005(c) (1976); 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 19.118, 19.153 (1986); 38 C.F.R. §§ 3.104, 
3.156, 20.302, 20.1103 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) was enacted.  In essence, the VCAA 
eliminated the concept of a well-grounded claim and redefined 
the obligations of VA with respect to its duties to notify 
and assist a claimant.  In August 2001, VA issued regulations 
to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001), 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).  

In the amended regulations, VA established clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003)).  The 
amended definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a), applies to any claim to reopen a 
finally-decided claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It thus applies to the 
veteran's claim to reopen, which was received in December 
2002.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  In Pelegrini II, at 121, the Court held that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim", under 38 C.F.R. § 3.159(b).  In 
Pelegrini II, the Court also clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
See Id. at 120-123.

In this case, VCAA notice was sent prior to the decision from 
which this appeal stems and prior to transfer and 
certification of the veteran's appeal to the Board.  The 
content of the notice, in conjunction with the rating 
decision and statement of the case fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record reflects that through a letter dated in December 
2002, the RO notified the veteran of the evidence needed in 
order for the RO to reconsider the veteran's claim, and 
advised him of the nature of the evidence or information he 
himself was responsible for submitting.  In particular, the 
RO notified the veteran that he needed to submit medical 
evidence showing a reasonable possibility that his hearing 
loss was linked to noise trauma during military service.  The 
RO specifically informed the veteran that VA would assist him 
in obtaining records from Federal agencies, if properly 
identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  The RO advised the veteran 
that it was still his responsibility to ensure that VA 
received all records not in the possession of a Federal 
department or agency.

Moreover, through the rating decision in June 2003 and the 
statement of the case issued in March 2004, the RO informed 
the veteran of the evidence required to reopen his claim, the 
evidence considered by the RO in connection with the claim to 
reopen, and the reasons for its determination.  Also in the 
statement of the case, the RO furnished the veteran with the 
amended definition of new and material evidence, as codified 
at 38 C.F.R. § 3.156(a).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
based on the information the RO has provided to the veteran, 
as referenced above, VA has satisfied its obligation to 
notify.  

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  In that regard, the Board 
notes that the veteran does not allege, nor does the record 
reflect, that there exists outstanding evidence relevant to 
the issue on appeal.  Those service medical records of the 
veteran that are available are associated with the claims 
file, and the RO has obtained VA records, to include those to 
which the veteran has referred, pertinent to the claim to 
reopen.  Additionally, the VA has provided the veteran an 
opportunity to testify at a personal hearing in regard to his 
claim, but he declined.  Neither the veteran nor his 
representative has identified any additional evidence or 
information that could be obtained to substantiate the claim.  
The Board notes that VA's duties under the VCAA do not 
mandate obtaining a medical examination or opinion prior to a 
claim having been reopened.  In any case, the veteran was 
afforded a medical examination in April 2003 relevant to his 
claim, and a medical opinion in relation to the claim was 
obtained.  Accordingly, the Board is also satisfied that 
insofar as such are applicable to the veteran's claim to 
reopen, the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  The Board will now address the merits 
of the veteran's claim to reopen.  

II.  Factual Background and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2003).

Generally, a claim that has been previously denied may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 
7105.  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans v. Brown, 9 Vet. App. 273 
(1996), that the credibility of the evidence is to be 
presumed, was not altered by the Federal Circuit decision in 
Hodge.

In December 1986, the RO initially denied service connection 
for hearing loss.  The veteran did not perfect an appeal with 
regard to the December 1986 RO decision, and it is considered 
final, with the exception that the claim may be reopened if 
new and material evidence is submitted.  38 U.S.C. § 4005(c) 
(1976); 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104, 19.118, 19.153 (1986); 38 C.F.R. §§ 3.104, 3.156, 
20.302, 20.1103 (2003).

When the RO denied the claim of entitlement to service 
connection for hearing loss in December 1986, it had 
considered the veteran's available service medical records, 
which showed that the veteran was admitted to the hospital in 
April 1944 for a traumatic rupture of the right tympanic 
membrane (such was accidentally incurred while boxing with 
another soldier) and acute otitis media of the right ear, 
secondary to the ruptured tympanic membrane.  At that time, 
his hearing was 20/20 in both ears.  Additional service 
medical records, such as a separation physical examination 
report, were unavailable.  

The RO had also considered a November 1986 VA examination 
report, which noted the veteran's complaint of gradual 
hearing loss over the past 10-20 years.  An examiner stated 
that the veteran was a poor medical historian.  Audiological 
testing at that time revealed the following pure tone 
thresholds, in decibels, at 500, 1,000, 2,000, and 4,000 
Hertz:  10, 10, 15, and 30 in the right ear; and 10, 10, 15, 
and 25 in the left ear.  Speech recognition was 96 percent in 
both ears.  The summary of the audiological test results 
reflected hearing to be within normal limits in both ears.  

The additional evidence received since the December 1986 RO 
decision consists of VA outpatient and examination reports, 
and statements of the veteran.  The VA medical records show 
that he had been seen on an outpatient basis for hearing 
loss.  A November 2002 record indicates a diagnosis of mild 
to moderate sensorineural hearing loss with good speech 
recognition bilaterally.  An April 2003 VA examination report 
indicates that the veteran did not give any definitive 
history of loud noise exposure and that he was a poor 
historian.  The veteran reported that at one time he had ear 
infections and ruptured an ear drum, which healed 
spontaneously.  He complained of decreased hearing dating 
back to the 1940s.  After service, he worked around the 
railroad and in construction but was not exposed to 
particularly loud noise.  Audiological testing revealed the 
following pure tone thresholds, in decibels, at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz:  10, 10, 25, 35, and 45 in the 
right ear; and 10, 20, 40, 40, and 45 in the left ear.  
Speech recognition was 96 percent in the right ear and 98 
percent in the left ear.  The summary of the audiological 
test results reflected mild to moderate high frequency 
sensorineural loss with good speech recognition in the right 
ear and mild to moderately severe mid to high frequency 
sensorineural loss with good speech recognition in the left 
ear.  The examiner stated that there was no conductive 
component to the hearing loss and no history of military 
noise exposure, and thus opined that the veteran's hearing 
loss could not be connected to military service.  

In statements received since the December 1986 RO decision, 
the veteran claims that he had hearing loss due to an injury 
during service whereby his tympanic membrane ruptured.  He 
also noted treatment for numerous ear infections that could 
possibly be a cause of the hearing loss.  He stated that the 
hearing test upon discharge from service was an inaccurate 
form of testing, as it would not show high frequency hearing 
loss.  He also noted that noise-induced hearing loss took 
many years to show after an initial injury because it was a 
progressive disease.  He did not, however, assert in-service 
noise exposure.

In regard to the evidence submitted since the December 1986 
RO decision, the Board finds that it constitutes new evidence 
to the extent that it was not cumulative or redundant of 
evidence previously considered by the RO.  In particular, it 
is noted that the additional evidence reveals that the 
veteran currently has a bilateral hearing disability under 
the standards of 38 C.F.R. § 3.385, whereas the evidence 
considered by the RO in December 1986 showed that the 
veteran's hearing acuity was within normal limits.  

Notwithstanding the evidence being considered "new," the 
Board finds that the additional evidence is not "material" 
as it does not relate to the unestablished fact necessary to 
substantiate the claim and raise a reasonable possibility of 
substantiating the veteran's claim, as required under 38 
C.F.R. § 3.156.  Specifically, in this case, the required 
"unestablished fact" consists of both a current disability 
of hearing loss and a medical link between the hearing loss 
and either disease or injury in service.  In short, while the 
additional records provide the current showing of bilateral 
hearing loss (per VA criteria), they do not also furnish the 
necessary medical nexus between the current hearing loss and 
military service:  The VA examiner opined against such a 
connection to service.  

Since the December 1986 RO decision, the veteran also 
submitted additional written statements not previously made.  
His statements are presumed credible, and, to the extent not 
cumulative and redundant of assertions and theories already 
raised, are considered new evidence.  Nevertheless the 
veteran assertions as to service causation are not material 
evidence because he is a layman and thus has no competence to 
give a medical opinion on diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In Hickson v. West, 11 
Vet App (1998), the Court held that lay assertions of medical 
causation cannot suffice as new and material evidence to 
reopen a claim.

In sum, none of the evidence submitted since the December 
1986 RO decision is both new and material.  38 C.F.R. 
§ 3.156.  Thus, the claim of entitlement to service 
connection for hearing loss has not been reopened, and the 
December 1986 RO decision remains final.  




ORDER

As new and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for hearing 
loss, the appeal is denied.



                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



